Per Curiam.
This suit was brought July 28, 1868, upon a note executed September 8, 1857, whereon a pay*129ment was made and indorsed in October, 1858. The defense was the statute of limitations. The district court rendered judgment for plaintiff for .the amount of the note and interest, less the payment. This was error, as we have already held in two cases at this term. See Parsons v. Carey, 28 Iowa, 411; S. C., West. Jur. vol. 4, p. 138 (May No., 1870); Harrencourt, Admr., v. Merritt et al., 29 Iowa, 71.
Todhunter <& Williamson for the appellant.
P. Cad Bryan for the appellee.
Eeversed.